Citation Nr: 0018147	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-43 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability claimed as secondary to service-connected 
amputation of the left forearm.

2.  Entitlement to service connection for a left shoulder 
disability claimed as secondary to service-connected 
amputation of the left forearm.

3.  Whether the veteran submitted a timely Substantive Appeal 
of his claim of entitlement to service connection for a heart 
condition claimed as secondary to service-connected 
amputation of the left forearm.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions rendered by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied the veteran's claims of 
entitlement to service connection for left shoulder and left 
elbow disabilities secondary to his amputated left forearm, 
and determined that his Substantive Appeal of the denial of 
his claim of service connection for a heart condition 
secondary to his amputated left forearm was untimely.  A 
video conference hearing on this claim was held on January 
18, 2000, before Jeff Martin, who is a member of the Board 
and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In the present case, there appears to be confusion as to what 
issues are properly on appeal before the Board and what 
issues have been raised and require additional action by the 
RO.  In an attempt to untangle the procedural morass in a 
manner that explains the posture of all issues requiring some 
action, the Board will engage in a somewhat lengthy and 
detailed discussion which would normally be shorter.

Beginning with the veteran's orthopedic claims, the Board 
observes that in October 1995 the veteran submitted a 
statement claiming service connection for arthritis of the 
left elbow and the left shoulder, and a heart condition, with 
no mention of the right shoulder or the neck.  These claims 
were adjudicated by the RO and denied in April 1996.  In a 
July 1996 statement, the veteran expressed his disagreement 
with the RO's decisions as to his claims of service 
connection for his left shoulder and left elbow, and an 
appeal of these claims was subsequently perfected.  At an 
April 1997 hearing before the RO, for the first time, the 
veteran and his representative asserted that it was his right 
shoulder and neck that were causing him physical impairment.  
However, the left elbow and left shoulder claims were not 
withdrawn at this time.  The veteran's interest in pursuing 
claims of service connection for his right shoulder and neck 
were re-iterated in a January 1998 statement to the RO.  In 
August 1998, the veteran's accredited representative at that 
time, the Disabled American Veterans (DAV), submitted a 
statement asserting that the veteran wished to substitute the 
issues on appeal, that is, the left elbow and the left 
shoulder claim, for a right elbow and a right neck claim.  In 
a June 1999 statement by the DAV, the representative stated 
that the issues should be a right shoulder instead of a left 
shoulder, and that the veteran wished to change the issues on 
appeal to the right shoulder, right elbow, and the right side 
of his neck.  There is no RO decision in the record 
addressing the claims of service connection for a right 
shoulder, right elbow, or neck disability.  In January 2000, 
at a hearing before a member of the Board the veteran's 
current representative, the Fleet Reserve Association, 
asserted that the orthopedic issues on appeal were 
entitlement to service connection for the right shoulder, the 
left shoulder, the right elbow, the left elbow and the neck, 
all claimed as secondary to his amputated left forearm.  

As noted, the veteran has perfected appeals of his claims of 
service connection for left elbow and left shoulder 
disabilities secondary to his amputated left forearm.  As for 
his claims of entitlement to service connection for right 
elbow, right shoulder and neck disabilities secondary to his 
amputated left forearm, there is no basis for Board 
jurisdiction of these issues.  The Board only has the 
authority to review claims for which there has been a 
decision at the RO, a timely Notice of Disagreement from the 
appellant, a Statement of the Case, and a timely Substantive 
Appeal from the appellant.  38 C.F.R. §§ 20.200, 20.201, 
20.202 (1999).  As noted previously, the RO has not issued a 
decision on the veteran's claims of entitlement to service 
connection for right elbow, right shoulder and neck 
disabilities secondary to his amputated left forearm, and 
they are not properly before the Board for consideration.  
However, because these issues have not been properly 
developed by the RO; they are referred to the RO for 
appropriate disposition.

The Board also notes that veteran raised a claim of 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability in a January 1998 
statement.  His interest in pursuing this issue was confirmed 
at his January 2000 hearing before a member of the Board.  As 
with the orthopedic issues above, the Board finds that this 
issue has not been developed by the RO and is referred to the 
RO for appropriate disposition.

The veteran's petition to reopen his claim of entitlement to 
service connection for a heart condition secondary to his 
amputated left forearm, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
has a current left elbow disability.

2.  A VA medical examiner has documented limitation of motion 
in the veteran's left shoulder and noted that there is 
significant disability secondary to the veteran's amputated 
left forearm, with limitation of motion of the left shoulder 
noted at the time of his determination of disability .  

3.  Notice of the RO's decision denying the veteran's claim 
of entitlement to service connection for a heart condition 
secondary to his service-connected amputation of the left 
forearm was sent on May 9, 1996, and after receipt of a 
timely notice of disagreement, the RO issued a Statement of 
the Case on November 14, 1997.

4.  The veteran was required to submit a Substantive Appeal 
by May 9, 1997, within one year of notice of the decision 
denying his claim, or by January 14, 1998, within 60 days of 
notice of the Statement of the Case.

5.  The earliest document which can be construed as a 
Substantive Appeal of his claim of entitlement to service 
connection for a heart condition secondary to his amputation 
of the left forearm was received on January 30, 1998.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
elbow disability claimed as secondary to service-connected 
amputation of the left forearm is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a left 
shoulder disability claimed as secondary to service-connected 
amputation of the left forearm is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

3.  The veteran did not submit a timely Substantive Appeal 
from the RO's denial of his claim of entitlement to service 
connection for a heart condition secondary to his service-
connected amputation of the left forearm. 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 20.301(a), 
20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection.

The threshold question that must be resolved with regard to a 
claim of entitlement to service connection is whether the 
veteran has met his initial obligation of submitting evidence 
of a well-grounded claim.  See 38 U.S.C.A. § 5107(a); 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 
1996) (Table).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [§ 5107(a)]"  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  "The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be 
credible and is not subject to weighing, except where the 
assertion is beyond the competence of the person making the 
assertion or it is inherently incredible.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  He did not have any 
wartime service, so this provision does not apply to him.

In claims were a disability is being claimed as secondary to 
a service-connected disability, there must be competent 
evidence that the claimed disability is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999).  

a.  Entitlement to service connection for a left elbow 
disability claimed as secondary to amputation below the left 
forearm.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
left elbow disability secondary to his amputated left forearm 
is not well grounded.  Where a claim is not well grounded it 
is incomplete and no duty to assist attaches.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  However, where a claimant puts the VA on notice 
of the existence of evidence which would make the claim well 
grounded, the VA is obliged under 38 U.S.C.A. § 5103(a) (West 
1991), to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  Unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well grounded. 

In the present case, there is no competent evidence that the 
veteran has a current disability related to his left elbow.  
In October 1995 the veteran claimed that he had arthritis of 
the left elbow, and the veteran has testified that he has 
pain in the elbow when he wears his prosthetic device.  In 
March 1965, a periodic examination report provided to the 
veteran by the United States Navy noted full range of motion 
in the elbow.  A November 1995 VA joints examination also 
noted full range of motion in the elbow without discomfort.  
A February 1997 x-ray report of the left elbow found no 
fracture or malalignment and no specific bony or soft tissue 
abnormalities.  In April 1998, at another VA joints 
examination, the veteran's left elbow was again noted to have 
full range of motion, flexion, extension pronation, and 
supination, without discomfort.  None of the medical evidence 
diagnoses a disability of the left elbow or demonstrates any 
functional impairment of the left elbow as required for a 
well-grounded claim.

To the extent that the veteran is attempting to establish 
that he has a left elbow disability, such as arthritis, 
through his statements and testimony alone, he is not 
competent to do so.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While his statements are presumed credible for well-
groundedness purposes, this presumption does not extend to 
assertions that are outside his competence, such as medical 
diagnosis.  

Moreover, even assuming the veteran's assertions of pain are 
credible, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, (1999).  
Accordingly, absent medical evidence of a current disability, 
the veteran's claim of entitlement to service connection for 
a left elbow disability claimed as secondary to his amputated 
left forearm is denied.

b.  Entitlement to service connection for a left shoulder 
disability claimed as secondary to amputation below the left 
forearm.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In a November 1995 VA joints examination, the examiner noted 
that the veteran's left shoulder had moderate limitation of 
motion in abduction and external rotation.  During his 
recitation of his impressions, the examiner stated, "[the] 
[o]verall impression is that the veteran does continue to 
have a significant disability secondary to the amputation 
injury to his left forearm.  At the time of the determination 
of disability he also was found to have some limitation of 
range of motion of his shoulder.  It is not clear if this has 
changed in any way."  This examination report identifies a 
current disability of the left shoulder, and appears to 
relate this left shoulder disability to the veteran's 
service-connected amputation of his left forearm.  Presuming 
this evidence to be credible, the Board finds that the 
veteran has presented a well-grounded claim of entitlement to 
service connection for a left shoulder disability secondary 
to his amputation of the left forearm.  This issue will be 
addressed further in the remand portion of the decision.

2.  Timeliness of the veteran's Substantive Appeal.

The RO denied the veteran's claim of entitlement to service 
connection for a heart condition secondary to his amputated 
left forearm in a rating decision dated in April 1996.  A 
letter dated May 9, 1996, notifying the veteran of the 
decision and informing him of his appellate rights was sent, 
to his address of record, in accordance with the provisions 
of 38 C.F.R. §§ 3.1(q), 3.103(f) (1999).  An oral notice of 
disagreement (NOD) with this decision was timely submitted at 
his April 1997 hearing before the RO, and a written NOD was 
timely received on May 2, 1997.  The RO issued a Statement of 
the Case on November 14, 1997.  A cover letter accompanying 
the Statement of the Case, which included notice that the 
veteran must respond within 60 days to perfect his appeal, 
was sent to the veteran at his address of record on November 
14, 1997.  On January 30, 1998, a representative from AMVETS 
submitted a statement identifying the November 1997 decision 
and requesting an opinion by a cardiovascular expert on the 
claim, along with other requests.  On March 9, 1998, a 
Substantive Appeal in connection with the denial of his claim 
of service connection for a heart condition was submitted.  
In a March 11, 1998 letter the RO informed him that his 
Substantive Appeal was untimely.  

An appeal consists of a timely NOD in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal.  A Substantive Appeal shall be filed 
within 60 days from the date of mailing of the Statement of 
the Case, or within the remainder of the one year period from 
the date of mailing of the notification of the initial review 
and determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1999).  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for the 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); § 20.302(b).  Notice means 
written notification sent to the claimant at his or her 
latest address of record.  38 C.F.R. § 3.1(q) (1999).  The 
Board also notes that either the veteran or his 
representative may file a Substantive Appeal.  38 C.F.R. § 
20.301(a) (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a Substantive Appeal 
will be made by the Board.  38 C.F.R. § 20.203 (1999).

In the present case, the veteran has challenged the RO's 
finding that his Substantive Appeal was untimely; however, he 
has provided no specific allegations in support of his 
challenge.  The record reveals that the veteran was required 
to submit his Substantive Appeal by either May 9, 1997, one 
year after the date notice of the denial of his claim was 
sent, or by January 14, 1998, sixty days after the notice of 
his Statement of the Case was sent.  However, both the 
January 30, 1998, statement and the March 9, 1998, VA Form 9, 
Substantive Appeal, are dated after the January 14, 1998, 
deadline, and there is no allegation or indication of record 
that the notices provided by the RO were not received by the 
veteran.  Moreover, Substantive Appeals must be filed by 
either the veteran, or his representative, for which a proper 
Power of Attorney or declaration of representation must be of 
record.  38 C.F.R. § 20.301.  Both January 30, 1998, 
statement requesting a cardiovascular examination or expert 
opinion, and the March 9, 1998, Substantive Appeal, were 
submitted by AMVETS, for which no Power of Attorney or 
declaration of representation is of record.  Consequently, 
based on the evidence of record, the Board finds that the 
veteran has not submitted a timely Substantive Appeal of the 
denial of his claim of entitlement to service connection for 
a heart condition secondary to his amputated left forearm.  


ORDER

Entitlement to service connection for left elbow disability 
claimed as secondary to a service-connected amputation of the 
left forearm is denied.

The claim of entitlement to service connection for left 
shoulder disability claimed as secondary to a service-
connected amputation of the left forearm is well grounded.  
To this extent only, the appeal of this issue is granted.

The veteran has not submitted a timely Substantive Appeal of 
the RO's denial of his claim of entitlement to service 
connection for a heart condition claimed as secondary to his 
service-connected amputation of a the left forearm.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a left 
shoulder disability secondary to his service-connected 
amputation of the left forearm.  As discussed above, this 
claim is well-grounded based on statements by a VA examiner 
in a November 1995 VA examination.  However, the examiner's 
statements are not clear as to whether the veteran's 
limitation of motion constitutes a disability, and whether 
this disability is actually attributable to the amputated 
left forearm, or was discovered at the same time.  
Accordingly, an examination and opinion to clarify these 
questions would be helpful.

Additionally, at the January 2000 hearing before a member of 
the Board, the veteran indicated an intent to initiate an 
appeal of the RO's August 1999 denial of his petition to 
reopen a claim of entitlement to service connection for a 
heart condition secondary to his amputated left forearm.  
However, the RO has not had the opportunity to issue a 
Statement of the Case on this issue.  Under Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), a remand is in order 
so that a Statement of the Case addressing the veteran's 
claim of entitlement to service connection for a heart 
condition secondary to his amputated left forearm can be 
issued.


While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should accord the veteran an 
examination to evaluate his left shoulder 
disability, if any.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to this 
examination.  The examiner should be 
specifically requested to provide 
opinions as to whether the veteran has a 
current left shoulder disability and as 
to whether any current left shoulder 
disability is etiologically related to 
the veteran's amputation of the left 
forearm, to include any possible 
relationship to the use of a prosthetic.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
This Supplemental Statement of the Case 
should also address the veteran's 
petition to reopen his claim of 
entitlement to service connection for a 
heart condition secondary to his 
amputated left forearm.  It should also 
include a complete description of his 
rights and responsibilities in perfecting 
an appeal of the denial of these claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



